           Case 1:17-cr-00611-AT Document 689 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,                                              ORDER
                                                                  FILED UNDER SEAL
              -against-

JOEY COLON,                                                          17 Cr. 611-2 (AT)

                             Defendant.
ANALISA TORRES, District Judge:

        Having held a status conference yesterday, it is hereby ORDERED that this Court will
hold a status conference on October 2, 2019, at 11:20 a.m.

       SO ORDERED.

Dated: May 17, 2019
       New York, New York



                                                                  ANALISA TORRES
                                                                United States District Judge
